Exhibit 10.11


AMENDMENT NO. 10 (this “Amendment”), dated as of November 12, 2020, among
ARAMARK Services, Inc., a Delaware corporation (the “Company” or the “U.S.
Borrower”), ARAMARK INTERMEDIATE HOLDCO CORPORATION, a Delaware corporation
(“Holdings”), each Subsidiary Guarantor, each Lender party hereto, and JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders and collateral agent
for the Secured Parties (in such capacities, the “Agent”) to the Credit
Agreement, dated as of March 28, 2017 (as amended by Incremental Amendment No.
1, dated as of September 20, 2017, as further amended by Incremental Amendment
No. 2, dated as of December 11, 2017, as further amended by Incremental
Amendment No. 3, dated as of February 28, 2018, as further amended by Amendment
No. 4, dated as of May 11, 2018, as further amended by Amendment No. 5, dated as
of May 24, 2018, as further amended by Amendment No. 6, dated as of June 12,
2018, as further amended by Amendment No. 7, dated as of October 1, 2018, as
further amended by Incremental Amendment No. 8, dated as of January 15, 2020, as
further amended by Amendment No. 9, dated as of April 22, 2020 and as amended,
supplemented, amended and restated or otherwise modified from time to time prior
to the Amendment No. 10 Effective Date (as defined below), the “Existing Credit
Agreement”), among the Borrowers (as defined therein), Holdings, the Subsidiary
Guarantors (as defined therein) from time to time party thereto, the Agent and
the other parties thereto from time to time. The Existing Credit Agreement as
amended hereby is referred to as the “Amended Credit Agreement.” Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Amended Credit Agreement.     
WHEREAS, pursuant to Section 9.02 of the Amended Credit Agreement, the Borrowers
have requested that the Lenders party hereto, which constitute the Required
Financial Covenant Lenders, approve the amendments referred to in Section 1
hereof; and
NOW, THEREFORE, in consideration of the premise contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Amendment of Existing Credit Agreement.
(a)Effective as of the Amendment No. 10 Effective Date, the Existing Credit
Agreement is hereby amended as follows:
(i)The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01:
“Amendment No. 10” means Amendment No. 10, dated as of November 12, 2020, by and
among the Loan Parties, the Agent and the Lenders party thereto.
“Amendment No. 10 Effective Date” has the meaning set forth in Amendment No. 10.
(ii)Clause (c)(ii) of the definition of “Covenant Waiver Conditions” in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:


    





--------------------------------------------------------------------------------

-2-


“within three (3) Business Days after the end of each fiscal month during the
Covenant Waiver Period commencing with the fiscal month ended October 30, 2020,
deliver to the Agent an Officers’ Certificate certifying as to compliance with
such condition and setting forth in reasonable detail the calculations with
respect to Liquidity during such period;”.
Section 2.Effectiveness. The Amendment shall become effective on the date (the
“Amendment No. 10 Effective Date”) that each of the conditions set forth below
in this Section 2 has been satisfied:
(a)Execution of this Amendment. The Agent (or its counsel) shall have received
from each Borrower, the Agent and each Required Financial Covenant Lender either
(i) a counterpart of this Amendment signed on behalf of such party or (ii)
written evidence satisfactory to the Agent (which may include facsimile
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of the Amendment.
(b)Fees. The Agent shall have received (i) all fees required to be paid to them
by the U.S. Borrower mutually agreed prior to the Amendment No. 10 Effective
Date and (ii) all out-of-pocket expenses (including the reasonable documented
fees and expenses of external legal counsel) for which invoices have been
presented to such U.S. Borrower at least three business days prior to the
Amendment No. 10 Effective Date.
(c)No Default; Representations and Warranties. (i) No Default or Event of
Default has occurred or is continuing on the Amendment No. 10 Effective Date
before or after giving effect to the transactions contemplated hereby and (ii)
the representations and warranties set forth in Section 3 below shall be true
and correct.
Section 3.Representations and Warranties. To induce the other parties hereto to
enter into this Amendment No. 10, each of the Borrowers hereby represents and
warrants to each of the Lenders holding Commitments or Loans relevant to the
calculation of the Required Financial Covenant Lenders and the Agent that:
(a)As of the Amendment No. 10 Effective Date and after giving effect to the
transactions and amendments to occur on the Amendment No. 10 Effective Date,
this Amendment No. 10 has been duly authorized, executed and delivered by each
Borrower and constitutes, and the Amended Credit Agreement, will constitute, its
legal, valid and binding obligation, enforceable against each of the Loan
Parties in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)The representations and warranties set forth in Article III of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the Amendment No. 10 Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date; provided that any representation or
warranty


    

--------------------------------------------------------------------------------

-3-
that is qualified as to materiality or “Material Adverse Effect” shall be true
and correct in all respects.
(c)No Default or Event of Default has occurred or is continuing on the Amendment
No. 10 Effective Date before or after giving effect to the transactions
contemplated hereby.
(d)As of the Amendment No. 10 Effective Date, after giving effect to this
Amendment No. 10, the U.S. Borrower and each of its Restricted Subsidiaries have
been in compliance with the Covenant Waiver Conditions at all times during the
Covenant Waiver Period.
Section 4.Costs and Expenses. The U.S. Borrower agrees to reimburse the Agent
for its reasonable out of pocket expenses in connection with this Amendment No.
10 and the transactions contemplated hereby, including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the Agent.
Section 5.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Amendment. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Amendment
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Agent to accept
electronic signatures in any form or format without its prior written consent.
Section 6.Applicable Law; Jurisdiction. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
The U.S. Borrower and each of the Loan Guarantors hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of any U.S. Federal or New York State court sitting in the Borough
of Manhattan, New York, New York in any action or proceeding arising out of or
relating to this Amendment, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, Federal
court. Each of the parties hereto agrees that a final judgment in any


    

--------------------------------------------------------------------------------

-4-
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or     in any other manner provided by
law.
Section 7.Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.
Section 8.Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
Section 9.Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the Agent
or the Issuing Banks, in each case under the Existing Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other provision of either such
agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Existing Credit Agreement or
any other Loan Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. The U.S. Borrower, on behalf of itself
and each other Loan Party, reaffirms each such Loan Party’s obligations under
the Loan Documents to which it is party and the validity of the Liens granted by
it pursuant to the Security Documents. This Amendment shall constitute a Loan
Document for purposes of the Amended Credit Agreement and from and after the
Amendment No. 10 Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement. The U.S. Borrower, on behalf of itself and each other Loan Party,
hereby consents to this Amendment and confirms that all obligations of the Loan
Parties under the Loan Documents to which such Loan Party is a party shall
continue to apply to the Amended Credit Agreement. This Amendment shall not
constitute a novation of the Existing Credit Agreement or any other Loan
Document. Nothing herein shall be deemed to establish a precedent for purposes
of interpreting the provisions of the Credit Agreement or entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances.  This Amendment No. 10 shall apply to and be effective only with
respect to the provisions of the Credit Agreement and the other Loan Documents
specifically referred to herein.
    


    

--------------------------------------------------------------------------------

-5-
[Signature Pages Follow]


    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


-ARAMARK SERVICES, INC.


By:    /s/ James J. Tarangelo        
                            Name: James J. Tarangelo
                            Title: Treasurer




-ARAMARK INTERMEDIATE HOLDCO
CORPORATION


By:    /s/ James J. Tarangelo                        
                         Name: James J. Tarangelo
                         Title: Treasurer




-ARAMARK IRELAND HOLDINGS LIMITED


By:    /s/ Frank Gleeson                                
                         Name: Frank Gleeson
                         Title: Director




-ARAMARK REGIONAL TREASURY EUROPE, DESIGNATED ACTIVITY COMPANY


By:    /s/ James J. Tarangelo                        
                         Name: James J. Tarangelo
                         Title: Treasurer




-ARAMARK CANADA LTD.


By:    /s/ Maureen Baureis                            
                         Name: Maureen Baureis
                         Title: Assistant Treasurer




    


[Aramark – Signature Page to Amendment No. 10]



--------------------------------------------------------------------------------





-ARAMARK INTERNATIONAL FINANCE, S.À R.L.


By:    /s/ James J. Tarangelo                        
                         Name: James J. Tarangelo
                         Title: Treasurer




-ARAMARK INVESTMENTS LIMITED


By:    /s/ Frank Gleeson                                
                         Name: Frank Gleeson
                         Title: Director




-ARAMARK LIMITED


By:    /s/ Frank Gleeson                                
                         Name: Frank Gleeson
                         Title: Director




-ARAMARK HOLDING DEUTSCHLAND GMBH


By:    /s/ Juergen Vogl                                
                         Name: Juergen Vogl
                         Title: CEO






JPMORGAN CHASE BANK, N.A.,
as Agent and a Lender


By:    /s/ Jeffrey C. Miller                                
                         Name: Jeffrey C. Miller
                         Title: Executive Director








    
[Aramark – Signature Page to Amendment No. 10]



--------------------------------------------------------------------------------











Bank of America, N.A.,
as a Lender


By:    /s/ Jason Yakabu                                
                         Name: Jason Yakabu
                         Title: Vice President


    
[Aramark – Signature Page to Amendment No. 10]



--------------------------------------------------------------------------------







Bank of America, N.A., Canada Branch
as a Lender


By:    /s/ Medina Sales de Andrade                
                         Name: Medina Sales de Andrade
                         Title: Vice President


    
[Aramark – Signature Page to Amendment No. 10]



--------------------------------------------------------------------------------





PNC Bank National Association,
as a Lender


By:    /s/ Denise DiSimone                
                         Name: Denise DiSimone
                         Title: Senior Vice President


    
[Aramark – Signature Page to Amendment No. 10]



--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as a Lender


By:    /s/ Carl Hinrichs                                
                         Name: Carl Hinrichs
                         Title: Director


    
[Aramark – Signature Page to Amendment No. 10]



--------------------------------------------------------------------------------





Goldman Sachs Lending Partners, LLC,
as a Lender


By:     [signature illegible]                        
                         Name:
                         Title:


    
[Aramark – Signature Page to Amendment No. 10]



--------------------------------------------------------------------------------





TD BANK, N.A.,
as a Lender


By:    /s/ Uk-Sun Kim                                
                         Name: Uk-Sun Kim
                         Title: Senior Vice President


    
[Aramark – Signature Page to Amendment No. 10]

